IN THE SUPREME COURT OF THE STATE OF DELAWARE

THEODORE E. PEYTON,1                       §
                                           §      No. 269, 2015
       Respondent Below,                   §
       Appellant,                          §      Court Below—Family Court
                                           §      of the State of Delaware in and
       v.                                  §      for Kent County
                                           §
DANIELLE E. PEYTON,                        §      File No.       CS08-02378
                                           §      Pet. Nos.      12-40750 & 40751
       Petitioner Below,                   §                     14-30826
       Appellee.                           §

                            Submitted: September 23, 2016
                             Decided: December 12, 2016

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                        ORDER

       This 12th day of December 2016, having considered the supplemental briefs

of the parties and the Family Court record, it appears to the Court that:

       (1)    Following their divorce in 2008, the parties, Danielle E. Peyton

(“Wife”) and Theodore E. Peyton (“Husband”), entered into a stipulation and

agreement resolving ancillary issues pertaining to property division and alimony

(“the Agreement”). The Agreement, which was signed by the parties and their

counsel, was entered as an order of the Family Court on August 25, 2011.




1
 By Order dated May 29, 2015, this Court assigned pseudonyms to the parties. Del. Supr. Ct. R.
7(d).
      (2)   In 2015, Wife filed a petition for rule to show cause and specific

performance (“the Petition”) alleging that Husband had failed to comply with

certain provisions in the Agreement and therefore was in contempt of the August

25, 2011 order. When Husband failed to file an answer to the Petition, the Family

Court entered a default judgment against Husband and issued an order that found

Husband in contempt of the August 25, 2011 order and granted relief to Wife.

      (3)   Husband appealed the default judgment to this Court and moved for a

“clarification” of the judgment in the Family Court. The Family Court deemed

Husband’s motion for clarification to be a motion for reargument and directed that

Husband file an amended motion for reargument.         When Husband filed the

amended motion for reargument, the Family Court stayed consideration of the

motion pending this Court’s disposition of Husband’s appeal from the default

judgment.

      (4)   In January 2016, we remanded this case with jurisdiction retained and

asked the Family Court to rule on Husband’s amended motion for reargument. On

remand, the Family Court granted the amended motion for reargument and set

aside the default judgment. Also, the court accepted Husband’s untimely answer

to the underlying Petition and scheduled an evidentiary hearing, which was held on

March 8, 2016.



                                        2
         (5)    Following the evidentiary hearing, and in an order dated April 20,

2016, the Family Court granted the Petition.            The court found by clear and

convincing evidence that Husband had willfully violated the August 25, 2011 order

and that there was no justifiable reason not to enforce the Agreement as written.

Following the issuance of the April 20 order, the Family Court returned the case to

this Court.

         (6)    Upon return of the case from remand, the parties filed supplemental

briefs addressing the April 20 order. Having considered the parties’ briefs and the

Family Court record, including the transcript of the March 8 evidentiary hearing,

the Court has concluded that the Family Court’s April 20 order should be affirmed.

Nothing in the record supports Husband’s contentions that the Family Court

abused its discretion or otherwise erred when granting the Petition. Rather, it is

clear that the Family Court considered the evidence before it under the appropriate

legal standards and applied an orderly and logical deductive process to arrive at

findings and conclusions that are amply supported by the record.2

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                                  Justice

2
    Devon v. Mundy, 906 A.2d 750, 752-53 (Del. 2006).
                                               3